395 F.2d 989
Earl V. PILKENTON, Appellant,v.KINGSPORT PUBLISHING CORPORATION, Appellee.
No. 11683.
United States Court of Appeals Fourth Circuit.
Argued February 8, 1968.
Decided June 4, 1968.

Carl E. McAfee, Norton, Va., for appellant.
Jackson S. White, Jr., Abingdon, Va. (Ernest F. Smith and F. Allen Kelly, Kingsport, Tenn., Penn, Stuart & Miller, Abingdon, Va., and Hunter, Smith, Davis, Norris, Waddey & Treadway, Kingsport, Tenn., on brief), for appellee.
Before SOBELOFF, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This appeal is from a summary judgment for defendant in a suit for alleged defamation by a newspaper article which described a raid on a barn, the recovery of a quantity of stolen merchandise, and plaintiff's arrest on a charge of receiving and possessing stolen property.


2
Our examination of the record discloses some procedural defects in the entry of judgment. We are satisfied, however, that plaintiff was not prejudiced thereby; and in oral argument, plaintiff stated his willingness to have us proceed to the merits of the appeal, rather than to decide it on procedural grounds.


3
Proceeding, therefore, to the merits, we conclude from our study of the record that the district judge correctly determined that in its publication "defendant merely carried an accurate account of a matter of public interest and concern" and that "[d]efendant reported what had actually taken place." For this reason, the entry of judgment for defendant was proper.


4
Affirmed.